UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB/A Amendment No. 2 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 000-52054 FUEGO ENTERTAINMENT, INC. (Name of small business issuer in its charter) Nevada 20-2078925 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8010 NW 156 St Miami Lakes, FL 33016 (Address, including zip code, of principal executive offices) Issuer’s telephone number: (305) 823-9999 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, Par Value $.001 Per Share (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. x State issuer’s revenues for its most recent fiscal year. On May 31, 2007 the registrant had 36,639,353shares of Common Stock, (0.001par value per share) issued and outstanding.As of May 31, 2007 the aggregate market value of the voting common equity held by non-affiliates of the registrant was approximately $5,229,781based on the closing trade reported on the OTC Bulletin Board. Shares of common stock held by each officer and director and by each person who owns five percent or more of the outstanding common stock have been excluded from this calculation as such persons may be considered to be affiliated with the Company. Documents incorporated by reference: None Transitional Small Business Disclosure Format: Yes ¨ No x FUEGO ENTERTAINMENT, INC. Index to Annual Report of Form 10-KSB For the Period Ended May 31, 2007 Part I Page Item 1 Description of Business 3 Item 2 Description of Property 5 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 Part II Item 5 Market for Common Equity and Related Stockholder Matters 5 Item 6 Management's Discussion and Analysis of Financial Condition or Plan of Operation 6 Item 7 Financial Statements 11 Item 8 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 8A Controls and Procedures 12 Item 8B Other Information Part III Item 9 Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 13 Item 9B Compliance With Section 16(a) Of The Exchange Act 13 Item 10 Executive Compensation 13 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 12 Certain Relationships and Related Transactions 14 Item 13 Exhibits 15 Item 14 Principal Accountants Fees and Services 19 Signatures 20 Certifications 2 PART I ITEM 1. DESCRIPTION OF BUSINESS. Corporate Background Fuego Entertainment, Inc. ("Fuego", "the Company", "we", "our", or "us") was originally incorporated under the laws of the State of Nevada on December 30, 2004 as "Durango Entertainment, Inc." On March 15, 2005, we filed a Certificate of Amendment with the Nevada Secretary of State changing our name to "Fuego Entertainment, Inc." Current Business Operations We are engaged in the directing, production, marketing, and distribution of entertainment products, including feature and short films, documentaries, television shows, music, and tour productions. We produce CD, DVD, filmed and television content. We have launched a music division, Fuego Entertainment Music International (FEMI). that produces, markets and distributes music content through traditional distribution channels and also through digital downloads.Thisdivision remains in the development stage. We have created a publishing division, Fuego Entertainment Publishing Group (FMP), to manage, market, promote, and commercially exploit music compositions. This business segment remains in the development stage. We also provide a limited amount of such management, marketing, and public relations services to the entertainment industry and the amount of such services provided is increasing. We were founded by our President, Hugo M. Cancio, who had spent the previous five years successfully owning and operating Ciocan Entertainment & Music Group, (Ciocan) our affiliate and a record label a film production company that produces Cuban and world entertainment and is well-known throughout the Latin Market - both in Latin America and the U.S. Fuego was formed in order to cross over into mainstream America with some of Ciocan's Latin music and film products as well as to produce music, films, and television programs geared toward the English speaking markets.It is our intention to reach both markets at the same time as well as furtherEuropean markets where Latin music is very popular. We have entered intoanagreement with Ciocan to license, produceand distribute certain Ciocan products. Ciocan has not, does not now, nor does it intend to, conduct any business operations of any kind in Cuba. Distribution and Publishing Fuego at the present time has two feature film products in distribution and several additional products that are in pre-production stages. Once these additional products are completed we intend to make contact with several distributors around the world with whom Mr. Cancio has conducted business via Ciocan.
